UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 13, 2013 BROADVIEW INSTITUTE, INC. (Exact name of Registrant as Specified in its Charter) Minnesota (State or Other Jurisdiction of Incorporation) 0-8505 41-0641789 (Commission File Number) (IRS Employer Identification No.) 8147 Globe Drive Woodbury, Minnesota 55125 (Address of Principal Executive Offices and Zip Code) (651) 332-8000 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry Into A Material Definitive Agreement. On June 13, 2013, Broadview Institute, Inc. (the “Company”), and Mr. Terry Myhre (“Mr. Myhre”), the Company’s Chairman and majority shareholder, executed the First Amendment to the Line of Credit Authorization (the “Amendment”). The Amendment extended the maturity date of the Line of Credit Authorization from March 31, 2014 to April 1, 2015. The foregoing description of the material terms of the Amendment does not purport to be a complete description of the rights and obligations of the parties thereunder and is qualified in its entirety by reference to the full text of the Amendment, which is filed as Exhibit 10.1 hereto and is incorporated by reference into this Item 1.01 as if fully set forth herein. Item 9.01Financial Statements and Exhibits. (a) Financial Statements: None. (b) Pro forma financial information: None. (c) Shell company transactions: None. (d) Exhibits: First Amendment to Line of Credit Authorization executed and effective June 13, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 14, 2013 BROADVIEW INSTITUTE, INC. By: /s/ Kenneth J. McCarthy Kenneth J. McCarthy Chief Financial Officer EXHIBIT INDEX Broadview Institute, Inc. Form 8-K Current Report Exhibit Number Description First Amendment to Line of Credit Authorization executed and effective June 13, 2013.
